For Immediate Release Prologis Reports Fourth Quarter and Full-Year 2016 Earnings Results SAN FRANCISCO (January 24, 2017) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the fourth quarter and full year 2016. Net earnings per diluted share was $0.82 for the quarter and $2.27 for the year compared with $0.23 and $1.64 for the same period in 2015. The year-over-year increase is due primarily to improved operating conditions and higher net promote income. Core funds from operations per diluted share* was $0.63 for the quarter and $2.57 for the year compared with $0.64 and $2.23 for the same period in 2015. The 15 percent annual year-over-year increase reflects improved operating conditions and higher net promote income. “The fourth quarter represented the culmination of Vision 2016 and our results are a testament to the strength of our global portfolio, setting a new high-water mark for performance,” said Hamid R. Moghadam, chairman and CEO, Prologis. “The team delivered record occupancy with double-digit rent growth, above-average value creation and outsized promotes from our strategic capital ventures.” Moghadam added, “I believe we are now at the cusp of yet another important market transition to a phase for which Prologis is ideally positioned.We entered 2017 with significant embedded earnings potential from the combination of rolling in-place leases to market and building out our land bank in the world’s premier consumption markets.” FOCUS ON QUALITY LOCATIONS DRIVES POWERFUL OPERATING PERFORMANCE Owned & Managed 4Q16 4Q15 Notes Period End Occupancy 97.1% 96.9% Ended 2016 with record global occupancy Leases Signed 39MSF 40MSF More than 180MSF leased in 2016 Customer Retention 79.8% 85.9% Prologis Share 4Q16 4Q15 Notes Net Effective Rent Change 16.0% 12.4% Led by the U.S. at 23.2% Cash Rent Change 7.0% 2.9% Net Effective Same Store NOI* 3.2% 6.6% 5.6% for full-year 2016, led by the U.S. at 6.9% Cash Same Store NOI* 4.4% 4.5% *This is a non-GAAP financial measure. See the Notes and Definitions in our supplemental information for further explanation and a reconciliation to the most directly comparable GAAP measure. DEVELOPMENT BUSINESS CONTINUES TO ACHIEVE STRONG MARGINS Prologis Share (Millions of $) 4Q16 Building Acquisitions Weighted avg stabilized cap rate 5.2% 5.7% Development Stabilizations Estimated weighted avg yield 6.5% 6.8% Estimated weighted avg margin 23.9% 26.5% Estimated value creation Development Starts Estimated weighted avg margin 23.3% 20.2% Estimated value creation % Build-to-suit 34.3% 41.7% Total Dispositions (Buildings and Land) and Contributions Weighted avg stabilized cap rate (excluding land and other real estate) 5.4% 5.8% “We continue to allocate capital to profitable development projects on our strategic land bank,” said Michael Curless, chief investment officer, Prologis. “Record low vacancies in most of our markets combined with the need for faster delivery times are resulting in strong demand for development product from our customers, who require well-located logistics space to fulfill their needs.” UPGRADE TO A-/A3 RATING UNDERSCORES FORTRESS BALANCE SHEET During the fourth quarter, Moody’s and S&P upgraded Prologis’ credit rating to A3 and A-, respectively. “These upgrades are an important achievement for our company,” said Thomas S. Olinger, chief financial officer, Prologis. “They are an acknowledgement of the strength of our balance sheet and our prudent financial management. The upgrades also reflect the quality of our global portfolio, our industry-leading operating performance and our growth potential.” Olinger added, “We ended the year with the strongest balance sheet in the company’s history and we have liquidity of more than $4 billion.” 2017 GUIDANCE Earnings (per diluted share) Net Earnings $1.55 to $1.70 Core FFO* $2.60 to $2.70 Operations Year-end occupancy 95.5% to 96.5% Net Effective Same Store NOI – Prologis share* 4.0% to 5.0% *This is a non-GAAP financial measure. See the Notes and Definitions in our supplemental information for further explanation and a reconciliation to the most directly comparable GAAP measure. Other Assumptions (in millions) Strategic capital revenues $205 to $215 Net promote income $35 to $45 General & administrative expenses $210 to $220 Realized development gains $250 to $300 Capital Deployment (in millions)Prologis Share Owned and Managed Development stabilizations $1,600 to $2,000 $1,900 to $2,300 Development starts $1,600 to $1,900 $2,000 to $2,400 Building acquisitions $100 to $300 $200 to $500 Building and land dispositions $850 to $1,100 $1,300 to $1,700 Building contributions $850 to $1,100 $1,000 to $1,300 The earnings guidance described above includes potential future gains (losses) recognized from real estate transactions but excludes any future foreign currency or derivative gains or losses. In reconciling from net earnings to Core FFO*, Prologis makes certain adjustments, including but not limited to real estate depreciation and amortization expense, gains (losses) recognized from real estate transactions and early extinguishment of debt, acquisition costs, impairment charges, deferred taxes and unrealized gains or losses on foreign currency or derivative activity. The difference between the company's Core FFO* and net earnings guidance for 2017 relates predominantly to these items. Please refer to our fourth quarter Supplemental Information, which is available on our Investor Relations website at www.ir.prologis.com and on the SEC’s website at www.sec.gov for a definition of Core FFO* and other non-GAAP measures used by Prologis, along with reconciliations of these items to the closest GAAP measure for our results and guidance.
